Citation Nr: 0619928	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  99-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a heart disorder, 
claimed as coronary artery disease (CAD) and arteriosclerotic 
heart disease with angina pectoris, as secondary to nicotine 
dependence.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to nicotine dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from October 1946 to April 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  This matter was remanded by the 
Board in January 2001.  

Service connection for nicotine dependence and disabilities 
associated with nicotine dependence are the sole issues 
before the Board at this time. 

In May 2003, the Board requested from the Veterans Health 
Administration (VHA) a medical expert opinion in this case.  
38 C.F.R. § 20.901(a); see 38 U.S.C.A. §§ 5109(a), 7109(a).  
The specialist's opinion, dated in April 2006, has been 
associated with the claims folder and, as required by law and 
regulation, the Board provided the veteran and his 
representative copies of this opinion and afforded him time 
to respond with additional evidence or argument.  38 C.F.R. 
§ 20.903(a).  


FINDINGS OF FACT

1.  Objective evidence does not show that any nicotine 
dependence was incurred in or aggravated during the veteran's 
service from October 1946 to April 1947.

2.  As the veteran is not service connected for nicotine 
dependence, service connection for a heart disorder, claimed 
as CAD and arteriosclerotic heart disease with angina 
pectoris, as secondary to nicotine dependence, and service 
connection for COPD as secondary to nicotine dependence is 
not warranted.





CONCLUSION OF LAW

Nicotine dependence and disabilities secondary to nicotine 
dependence were not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1130 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005); VAOPGCPREC 19-97 (May 13, 1997), 62 Fed. Reg. 
37954 (1997); VAOPGCPREC 2-93 (Jan. 13, 1993), 58 Fed. Reg. 
42756 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nicotine dependence is the critical issue in this case.  If 
service connection for nicotine dependence is not granted, 
all current claims before the Board must fail. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b); see also 38 C.F.R. § 3.303(d). 

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The veteran contends that he started smoking in service, that 
he smoked several packs of cigarettes per day in service, and 
that this matured into nicotine dependence.  He further 
contends that he developed coronary artery disease, 
arteriosclerotic heart disease with angina pectoris, as well 
as chronic obstructive pulmonary disease, because of the 
smoking arising from his nicotine dependence.

Service connection is prohibited for disability or death on 
the basis that the disability or death resulted from disease 
or injury attributable to the use of tobacco products during 
a veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103(a); see also 38 C.F.R. § 3.300(a).  
The law states that, notwithstanding any other provision of 
law, a veteran's disability or death shall not be considered 
to have resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, naval, 
or air service for purposes of this title on the basis that 
it resulted from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's service.  
38 U.S.C.A. § 1103(a).  

This prohibition applies only to claims filed after June 9, 
1998.  Because the veteran's claim was received prior to this 
date (in November 1997), the statute does not apply in his 
case, and prior opinions of VA's General Counsel permitting 
service connection under certain circumstances due to in-
service tobacco use apply.

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93 (Jan. 13, 1993).

In addition, the VA General Counsel has found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 
38 C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  VAOPGCPREC 19-97 (May 13, 
1997).

In a May 5, 1997, VA memorandum to VA's General Counsel, the 
VA Under Secretary of Health affirmed that nicotine 
dependence may be considered a disease for VA benefit 
purposes.

The veteran's service medical records do not mention any 
respiratory or cardiovascular problems or any nicotine 
dependence, providing evidence against this claim.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Private and VA outpatient treatment 
records reflect treatment for complaints of chest pain and 
tightness as well as findings of CAD, angina, and COPD in 
1989, many years after service, providing factual evidence 
against this claim.  

A March 1990 report of VA examination notes that the veteran 
had a two to three year history of COPD.  This examination 
report includes diagnoses of COPD and arteriosclerotic heart 
disease with coronary artery disease.  

A May 1989 VA hospitalization report notes that the veteran 
had a thirty year history of smoking three to four packs of 
cigarettes per day.  In addition, the veteran has reported 
that, although he initially smoked an occasional cigarette 
every once in a great while prior to enlistment, he did not 
smoke regularly until he was encouraged to do so during his 
period of military service.  He argues that cigarettes were 
provided to service members and they were encouraged to 
smoke.

The fact that the veteran smoked prior to service is found to 
provide very negative evidence against this claim.  Beyond 
this, the fact that the veteran's service was limited is also 
found to provide additional factual evidence against this 
claim. 

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

A January 2002 statement from an individual who is identified 
by the veteran as his treating physician at the VA Medical 
Center in Shreveport, Louisiana, includes the opinion that 
the veteran became dependant on nicotine while he was in the 
service.  It is noted that the veteran was issued cigarettes 
and encouraged to smoke to calm his nerves and help him 
sleep.  The examiner also notes that, by the time the veteran 
was discharged, he was smoking up to two packs per day.  The 
examiner concludes that the amount of cigarettes the veteran 
smoked during service was sufficient to make him dependant on 
nicotine.  

The basis for this opinion is unclear.  Overall, the Board 
finds that this medical opinion is entitled to limited 
probative weight.   

An April 2006 specialist's opinion reflects that the examiner 
reviewed the veteran's claims file, including his extensive 
medical history as well as the January 2002 statement from 
the veteran's VA treating physician; considered the pertinent 
literature in the area of nicotine dependence; and conferred 
with an expert in the filed of nicotine dependence.  

First, the medical expert concluded that the veteran has been 
nicotine dependent.  Specifically, the examiner noted that, 
of the seven possible criteria for substance dependence under 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), at least three are required to for a diagnosis of 
substance dependence.  The examiner further stated that the 
veteran met the criteria for substance dependence on the 
basis of his tolerance (need for markedly increased amounts 
of the substance to achieve intoxication or desired effect 
and markedly diminished effect with continued use of the same 
amount of the substance), persistent desire or unsuccessful 
efforts to cut down or control his substance use, and his 
continued use despite knowledge of having a persistent or 
recurrent physical or psychological problem that is likely to 
have been caused or exacerbated by the substance.  

Second, the medical expert concluded that he is unable to 
determine, from the data provided, when the veteran acquired 
nicotine dependence in terms of DSM-IV criteria.  
Specifically, the examiner states that, if the veteran smoked 
only rarely prior to entering the service and after 6 months 
and 20 days of active duty was smoking two packs of 
cigarettes per day, he would definitely have become nicotine 
dependent while in the service.  However, the examiner states 
that while it is entirely possible that the veteran became 
nicotine dependent while in the service, it cannot be 
definitely stated that this was the case based on the 
available data.  The examiner notes that, while the evidence 
of record indicates that the veteran had a 30 year history of 
smoking three to four packs of cigarettes per day by 1989, 
there is a 42 year gap from the veteran's departure from 
active duty and the treatment records that start in 1989.  
This gap in the records does not provide sufficient evidence 
to determine when the veteran would have met the DSM-IV 
criteria for nicotine dependence.  This opinion, which the 
Board finds is entitled to great probative weight, is found 
by the Board to weigh negatively against the veteran's 
claims.

Upon consideration of the foregoing, the Board finds that the 
evidence does not establish that the veteran developed a 
nicotine dependence during his brief 6 month 20 day period of 
active service.  Despite the opinion of a VA doctor finding 
that nicotine dependence began in service, the veteran has 
also provided a smoking history that actually pre-dates his 
active service.  Thus, the medical opinion finding that 
nicotine dependence began during service relied on a faulty 
premise, that the veteran's smoking began in service.  In 
addition, this physician has provided no indication as to the 
source of the veteran's medical history on which he bases 
this opinion.  Inasmuch as this statement is not based on a 
review of the veteran's medical history, the Board finds that 
the probative value of this opinion is greatly reduced and is 
not persuasive when weighed with the remaining medical 
evidence of record.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (medical opinion premised on unsubstantiated account 
is of no probative value and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (Board is not bound to accept doctor's opinion based 
exclusively on claimant's recitations).

The Board notes that there is no further need for examination 
to determine if the veteran developed nicotine dependence 
during service because, as noted by the medical expert in 
April 2006 opinion, the evidence of record is unable to 
definitively establish whether the veteran incurred nicotine 
dependence during his service.  Any opinions finding such can 
be based only on subjective history provided by the veteran.  
In the absence of contemporary medical evidence, the actual 
date of the start of any nicotine dependence remains mere 
conjecture.

In this regard, the Board observes that entitlement to 
service connection may not be based on speculation or remote 
possibility.  Opinions noting that "it is possible" that 
the veteran's condition may be related to service or have 
undergone a permanent worsening are insufficient to form a 
basis for a grant of service connection.  38 C.F.R. § 3.102; 
see, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant might be 
related to exposure to Agent Orange found speculative when 
physician also indicated that "it is just as likely that 
they could have another cause"), aff'd 217 F.3d 854 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain v. 
West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
may have contributed to his ultimate demise too speculative, 
standing alone, to be deemed new and material evidence to 
reopen cause of death claim).

The evidence on this issue is adequate.  The service medical 
records do not refer to any smoking problems or addiction and 
smoking problems and addiction are not noted until 1989, many 
years after service.  Also, the only medical evidence 
regarding the development of a claimed nicotine dependence 
during service was prepared more than 54 years after service 
and it was based on a subjective history provided by the 
veteran and a questionable factual basis.

The Board finds that service and post-service medical 
evidence, as a whole, indicating a disorder that began many 
years after service, provides evidence against this claim 
that is not rebutted by the medical opinion obtained by the 
veteran.  Accordingly, the weight of the competent evidence 
does not demonstrate that the veteran suffered or suffers 
from a nicotine dependence that was first incurred or 
aggravated by his active service.  As such, the remaining 
claims of entitlement to service connection for disorders of 
the heart and lungs, inasmuch as they are premised on the 
veteran having become nicotine dependent as a result of 
service, must also be denied.  As the preponderance of the 
evidence is against this claim, the "benefit-of-the-doubt" 
rule does not apply, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by Board remand dated in January 2001 as 
well as by letter dated in February 2001, VA has advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing with 
respect to this claim.  In addition, the November 2001 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

The Board observes that notice was not provided before the 
October 1998 rating decision.  However, VA did furnish notice 
of the Veterans Claims Assistance Act of 2000 (VCAA) to the 
veteran regarding this issue in January 2001 and February 
2001.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that VA has ultimately 
provided all notice required under 38 U.S.C.A.  § 5103(a) 
with respect to the issue addressed in the October 1998 
rating decision, such that defect as to timing was cured.  
Moreover, the February 2001 letter to the veteran essentially 
asked him to provide, pursuant to 38 C.F.R.  § 3.159(b)(1), 
any evidence in his possession that was pertinent to the 
appeal. Id. at 121.  Thus, the Board finds that the RO has 
provided all required notice.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case again to the RO for 
additional development.  Simply stated, based on the notice 
already provided to the veteran cited above, a further 
amended notice to the veteran would not provide a basis to 
grant this claim.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private treatment records and a 
VHA opinion has been obtained.  In this case, the RO has made 
all reasonable efforts to assist the veteran in the 
development of his claims.  While additional attempts to 
obtain information can always be undertaken, in light of the 
record, the Board finds that such an additional attempt, in 
light of the extensive efforts already performed in this 
case, can not be justified.  There being no other indication 
or allegation that additional relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

In this regard, it is noted that, although in the May 2006 
Informal Hearing Presentation, the veteran's accredited 
representative indicated that it would not be advisable to 
waive RO consideration of the April 2006 medical expert 
opinion; a June 2006 communication from the appellant 
indicates that he has no further argument and/or evidence to 
submit and requests that VA proceed with the adjudication of 
his appeal.  Moreover, a Board-initiated medical expert 
opinion obtained under the authority of 38 C.F.R. § 20.901 is 
not subject to initial review by the RO.  See 38 C.F.R. 
§ 19.9(c)(1).

ORDER

The appeal is denied as to all issues.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


